              Case 8:21-bk-03854-MGW         Doc 7     Filed 07/23/21     Page 1 of 29




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                                 www.flmb.uscourts.gov

In re                                                        Chapter 11

FICO FINANCIAL CORPORATION                                   Case No. 8:21-bk-03853

PARUSA INVESTMENT CORPORATION                                Case No. 8:21-bk-03854

                  Debtors                                    Joint Administration Pending
_________________________________________/

                 DEBTORS’ APPLICATION TO EMPLOY
  KEEN SUMMIT CAPITAL PARTNERS, LLC AS REAL ESTATE BROKER AND
AUTHORIZE USE OF PROPERTY OF THE ESTATE OUTSIDE ORDINARY COURSE

         Parusa Investment Corp. and FICO Financial Corp. (collectively “Debtors”) hereby file

this Application to Employ Keen Summit Capital Partners, LLC (the “Application”) as Real

Estate Broker (“Broker” or “Keen”) and Authorize Use of Property of the Estate Outside the

Ordinary Course. In support of this Application, the Debtors state the following:

                                         JURISDICTION

         1.     This Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 157 and 1334.

         2.     This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

         3.     Venue is proper in this District pursuant to 28 U.S.C. § 1408.

         4.     On July 23, 2022 (the “Petition Date”), the Debtors filed voluntary petitions for

relief (the “Petition”) under Chapter 11 of the Bankruptcy Code with the United States Bankruptcy

Court for the Middle District of Florida, Tampa Division.

         5.     The Debtors have also filed, or will be filing, a motion to jointly administer their

cases.

         6.     The Debtors are operating their businesses and managing their affairs as debtors in

possession pursuant to 11 U.S.C. §§ 1107(a) and 1108.
               Case 8:21-bk-03854-MGW                Doc 7       Filed 07/23/21        Page 2 of 29




                                                BACKGROUND

         7.       The Debtor, Parusa Investment Corporation (“Parusa”) is the owner of a parcel of

land located at 801 S. State Highway 161, Grand Prairie, Texas 75051, and an adjacent 2.0537-

acre vacant parcel of land.

         8.       The Debtor, FICO Financial Corporation (“FICO”) owns real property located in

the following locations:

                  a.       5850 W. Cypress Street, Tampa, Florida 33607;

                  b.       3300 Highlands Parkway, Smyrna, Georgia 30082; and

                  c.       2015-2039 State Highway 60 East, Lake Wales, Florida, 33853.

(collectively the above properties are referred to as the “Properties.”). 1

         9.       A detailed description of the Debtors and their businesses is set forth in the Case

Management Summary filed on or about the Petition Date.

         10.      The Debtors have determined that a sale of some or all of the Properties through a

plan of reorganization and § 363 sale is in the best interests of the estates and creditors. The

Debtors desire to employ Keen to facilitate those sales, without delay.

         11.      The Debtors have determined that Keen’s services will substantially enhance their

attempts to maximize the value of the sale of the Properties. The Debtors believe that Keen is well

qualified to perform all services contemplated by the “Retention Agreement” attached hereto as

Exhibit A, and to represent the Debtors’ interests in these chapter 11 cases, in a cost effective,

efficient and timely manner.




1
  Reference to all of FICO’s properties does not require that each be sold. In fact, the Lake Wales property located at
2015-2039 State Highway 60 East, Lake Wales, Florida is not included in the Retention Agreement, without prejudice
to FICO listing it for sale at a later date.


                                                          2
                 Case 8:21-bk-03854-MGW              Doc 7      Filed 07/23/21        Page 3 of 29




           12.      Keen has extensive experience representing debtors and owners of distressed real

estate assets in bankruptcy proceedings and other distressed and insolvency proceedings. Keen has

advised numerous chapter 11 debtors in connection with similar issues related to their restructuring

efforts, including in the following cases before the United States Bankruptcy Court for the District

of Delaware: In re Maxus Energy Corporation, et al., Case No. 16-11501 (CSS); In re Newbury

Common Associates, LLC, et al., Case No. 15-12507 (LSS); In re Coldwater Creek, Inc., Case No.

14-10867 (BLS); In re Friendly Ice Cream Corp., 11-13167 (KG); In re Hancock Fabrics, Inc.,

Case No. 07-10353 (BLS); In re The Lovesac Corp., 06- 10080 (CSS); In re Brown Schools, Case

No. 06-50861 (MFW); and In re Mobile Tool Int’l, Inc., Case No. 02-12826 (MFW).

           13.      The proposed compensation for Keen, fully set forth in the Retention Agreement,

is summarized as follows: 2

                    a.      Broker earns 4% of gross proceeds from the sale of each Property, plus all

                            reasonable out of pocket expenses incurred by the Broker in connection with

                            the services provided.

                    b.      If the buyer of a Property is properly represented by a real estate broker,

                            then Company shall pay an additional one percent (1%), which fee shall be

                            payable to the buyer’s broker.

                    c.      As set forth below, the Broker shall prepare a marketing budget for each

                            Property included in the Retention Agreement for marketing costs not to

                            exceed $25,000 per Property.

           14.      The proposed services to be performed by Keen include the following:

                    a.      On request, review pertinent documents and will consult with the Debtors’
                            counsel, as appropriate;


2
    A complete description of the proposed compensation of Broker is contained in Exhibit A.


                                                          3
                 Case 8:21-bk-03854-MGW          Doc 7    Filed 07/23/21     Page 4 of 29




                   b.       Coordinate with the Debtors regarding the development of due diligence
                            materials, the cost of which shall be the Debtors’ sole responsibility;
                   c.       Develop, subject to the Debtors’ review and approval, a marketing plan and
                            implement each facet of the marketing plan;
                   d.       Communicate regularly with prospects and maintain records of
                            communications;
                   e.       Solicit offers for a Transaction; 3
                   f.       Assist the Debtors in evaluating, structuring, negotiating and implementing
                            the terms and conditions of a proposed Transaction;
                   g.       Develop and implement, subject to the Debtors’ review and approval, an
                            auction plan, including arranging auction logistics, assisting the Debtors’
                            counsel with auction bid procedures, assisting the Debtors to qualify
                            bidders, and running the auction at the offices of Underwood Murray, P.A.
                            or such other location that may be designated by the Debtors;
                   h.       Communicate regularly with Debtors and their professional advisors in
                            connection with the status of its efforts; and
                   i.       Work with the Debtors’ attorneys responsible for the implementation of the
                            proposed Transactions, reviewing documents, negotiating and assisting in
                            resolving problems which may arise.

           15.      Term: Subject to the approval of the Bankruptcy Court, the term of Keen’s

retention is from the effective date of the Application through the closing of all Transactions

contemplated by this Retention Agreement or for a period of twelve (12) months, whichever comes

first, which term can be extended pursuant to the same terms and conditions and by the mutual

consent of the parties without the need for further application to the Bankruptcy Court. The

Debtors’ entry into the Retention Agreement does not obligate the Debtors to sell any Property,

the sale of which (and sales price) shall be in the Debtors’ sole discretion.

           16.      Indemnification: Subject to Order of the Bankruptcy Court approving Keen’s

retention, the Debtors agree to defend, indemnify and hold harmless Keen and its affiliates, and its

respective directors, officers, employees, agents, representatives and controlling persons, as more

fully set forth in Section XI of the Retention Agreement. The Indemnification Provisions were




3
    As defined in the Retention Agreement.


                                                     4
              Case 8:21-bk-03854-MGW               Doc 7     Filed 07/23/21        Page 5 of 29




negotiated between the Debtors, and Keen and the Debtors respectfully submit that the terms are

reasonable and in the best interests of the Debtors, their estates and their creditors.

        17.      Exclusivity: The Retention Agreement includes the following exclusivity

language: “Broker shall have the sole and exclusive authority to represent [Debtors], on an

exclusive right to sell basis, in the negotiation of Transactions.” (Retention Agreement, p. 2.)

                 1.       Timing of Payment. Subject to any Order of the Bankruptcy Court, all
                          Transaction Fees and outstanding reasonable out of pocket expense shall be
                          paid, in full, off the top, from the Transaction proceeds or otherwise,
                          simultaneously with the closing or other consummation of each
                          Transaction. Subject to any Order of the Bankruptcy Court, the Debtors
                          authorize any escrow agent or counsel (without need for further
                          authorization or permission) to pay Broker its fees earned in strict
                          compliance with the provisions of this Agreement, time being of the
                          essence, directly from the proceeds of the Transaction, in full,
                          simultaneously with the closing or other consummation of the Transaction.

                 2.       Expenses. In addition to the Transaction Fee, Debtors shall also reimburse
                          the Broker for any outstanding, reasonable out of pocket expenses, as set
                          forth below:

                          a)      All reasonable out of pocket costs and expenses incurred by Broker
                                  in connection with performing the services required by this
                                  Agreement, including but not limited to travel, lodging, FedEx, UPS
                                  or other overnight carrier, postage, photocopying charges, and the
                                  fees and reasonable expenses of counsel, etc., shall be borne by
                                  Debtors.

                          b)      With regards to the marketing of a Property, Broker shall prepare a
                                  marketing plan and budget, not to exceed $25,000 per property. 4
                                  Following Debtors’ approval of the budget and entry of an Order
                                  from the Bankruptcy Court authorizing such payment, Debtors shall
                                  advance to Broker the budgeted amount and Debtors agree to pay
                                  all approved, reasonable, additional costs and expenses within five
                                  (5) business days of the proper presentation of an invoice. Broker
                                  shall be under no obligation to incur marketing expenses until such
                                  time as Broker receives funds from Debtors.

                          c)      Broker shall not be responsible for any out-of-pocket due diligence
                                  costs and expenses, if any, including but not limited to updating

4
 Presently the FICO Debtor does not intend to include the Lake Wales property in the Retention Agreement, without
prejudice to FICO including it at a later date.


                                                       5
             Case 8:21-bk-03854-MGW           Doc 7   Filed 07/23/21     Page 6 of 29




                              appraisals, title reports, surveys, environmental reports, property
                              condition assessments, etc.

       18.     Keen is being employed by the Debtors pursuant to §§ 327(a) and 328(a) of the

Bankruptcy Code to provide real estate brokerage services. It is standard practice in Keen’s

industry for professionals providing services relating to the sale of real property on a flat fee

percentage basis, rather than on an incremental hourly basis, for such services.

       19.     The Debtors propose that for all services, if and when the Debtors seek Court

approval for a Transaction monetizing the value of one or more of the Debtors’ assets pursuant to

the terms of the Retention Agreement, the Debtors shall, as part of that application to the Court,

seek approval of the payment of Keen’s fees. Upon such approval by the Court, Keen shall be paid

its Transaction Fee directly from the proceeds of the Transaction, in full, off-the-top (prior to

disbursements to creditors), simultaneously with the closing or other consummation of such

Transaction.

       20.     Other than the $25,000 marketing costs per Property subject to the Retention

Agreement, which will be authorized upon an order approving this Application, Keen shall apply

for reimbursement of all other expenses in accordance with the procedures set forth in §§ 330 and

331 of the Bankruptcy Code, applicable Bankruptcy Rules, Local Rules, and orders of the Court,

and such other procedures as may be fixed by order of this Court.

       21.     The Debtors believe that the compensation identified above is reasonable and,

therefore, should be approved by the Court.

       22.     To the best of Debtors’ knowledge, except as set forth in the Declaration of Harold

Bordwin in Support of the Debtor’s Application for Order Authorizing Employment of Keen

Summit Capital Partners, LLC as Real Estate Broker, attached as Exhibit B (the “Bordwin

Declaration”), neither Mr. Harold Bordwin, nor anyone in his office has any connection with the



                                                 6
             Case 8:21-bk-03854-MGW           Doc 7     Filed 07/23/21     Page 7 of 29




creditors or other parties in interest or their respective attorneys. As set forth in the Bordwin

Declaration, to the best knowledge of Mr. Bordwin neither the Broker nor Mr. Bordwin represents

any interest adverse to the Debtor.

       23.     Attached to this Application is the Bordwin Declaration containing a verified

statement as required under Rule 2014 of the Federal Rules of Bankruptcy Procedure

demonstrating that under these circumstances Mr. Bordwin and the Broker are disinterested as

required by § 327(a) of the Bankruptcy Code.

       24.     Accordingly, the Debtors seek authority to employ Keen on an interim basis

pending expiration of the 21-day period imposed by Federal Rule of Bankruptcy Procedure 6003,

and on a final basis upon expiration of the 21-day period.

       WHEREFORE, the Debtors respectfully request this Court enter an Order approving the

Application and the Debtors’ employment of Keen as real estate broker pursuant to the terms

contained in Exhibit A, authorizing the Debtors to commence marketing efforts to sell the

Properties and to use estate funds to fund these efforts, and granting any further or additional relief

this Court deems necessary or appropriate.

       Dared: July 23, 2021.

                                               Respectfully submitted,

                                               /s/ Megan W. Murray
                                               Scott A. Underwood
                                               Florida Bar Number 0730041
                                               Megan W. Murray
                                               Florida Bar Number 0093922
                                               Adam M. Gilbert
                                               Florida Bar Number 1011637
                                               UNDERWOOD MURRAY, P.A.
                                               Regions Building
                                               100 N Tampa St. Suite 2325
                                               Tampa, FL 33602
                                               Tel: (813) 540-8401 / Fax: (813) 553-5345



                                                  7
           Case 8:21-bk-03854-MGW            Doc 7    Filed 07/23/21     Page 8 of 29




                                              Email: sunderwood@underwoodmurray.com
                                                     mmurray@underwoodmurray.com
                                                     agilbert@underwoodmurray.com
                                              Proposed Counsel to the Debtors


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and accurate copy of the foregoing, that was filed with
the Clerk of Court, has been furnished electronically to those parties registered to receive service
via CM/ECF, on July 23, 2021 including the United States Trustee, who is registered to receive
electronic notices in this case, and via First Class U.S. Mail to the United States Trustee at the
below address and all those listed on the attached Matrix.

United States Trustee
Timberlake Annex, Suite 1200
501 East Polk Street
Tampa, FL 33602

                                              /s/ Megan W. Murray
                                              Megan W. Murray, Esq.




                                                 8
Case 8:21-bk-03854-MGW   Doc 7   Filed 07/23/21   Page 9 of 29




                  EXHIBIT A
             Case 8:21-bk-03854-MGW           Doc 7     Filed 07/23/21       Page 10 of 29




RETENTION AGREEMENT

Between
Parusa Investment Corp. and FICO Financial Corp.

and
Keen-Summit Capital Partners LLC

July 23, 2021


In consideration of the mutual agreements herein contained, “Company” (as defined below) hereby
retains “Keen” (as defined below) to act as Company’s real estate advisor upon the terms and conditions
set forth herein.
I.      Definitions
        The following terms as used herein have the following meanings.
        A.      “Company” means Parusa Investment Corp. and FICO Financial Corp., jointly and
                severally.
        B.      “Effective Date” means the date of mutual execution of this Agreement.
        C.      “Gross Proceeds” means the sum of the total consideration transferred to, or for the
                benefit of, Company and shall be inclusive of, but not limited to, cash or its equivalent,
                value of debt assumed or released, liabilities assumed or released, forfeited deposits,
                and any other consideration, paid or payable, directly or indirectly, in connection with a
                Transaction. The computation of Gross Proceeds as well as the computation of Keen’s
                fee shall not be affected by the costs of advertising, Company’s legal fees, break-up
                fees, Keen’s expenses nor any closing costs and/or adjustments, including but not
                limited to adjustments and/or payments of whatever kind to lienholders, secured
                parties or offerors.
        D.      “Keen” means Keen-Summit Capital Partners LLC.
        E.      “Order” shall mean, if and when Company files for protection pursuant to Chapter 11
                of the United States Bankruptcy Code, then an Order issued by the Bankruptcy Court
                approving Company’s assumption of this Agreement, or alternatively Order Approving
                Application to Employ Keen.
        F.      “Property” or “Properties” refers to, individually and collectively, as the case may be,
                those parcels of fee-owned, real property listed on Schedule “A” attached hereto and
                incorporated by reference.
        G.      “Transaction” means any transaction involving the Company’s pecuniary interests
                arising from or related or pertaining to Keen’s services rendered under this Agreement,
                including, but not limited to the sale or transfer of title of to a Property.
              Case 8:21-bk-03854-MGW                Doc 7         Filed 07/23/21    Page 11 of 29
Parusa Investment / FICO Financial
Keen-Summit Capital Partners LLC
July 23, 2021
Page 2 of 14


II.      Services
         A. Authority
                     1.       Keen shall have the sole and exclusive authority to represent Company, on an
                              exclusive right to sell basis, in the negotiation of Transactions.
                     2.       In order to coordinate our efforts with respect to possible Transactions, during
                              the term of this Agreement neither the Company nor any representative
                              thereof (other than Keen) will initiate discussions with a third party regarding a
                              Transaction except through Keen. If the Company, its management, or any of
                              its professional advisors receives an inquiry regarding a Transaction, it will
                              promptly advise Keen of such inquiry in order that Keen may evaluate the
                              inquiry and assist the Company in any resulting negotiations.
                     3.       Company shall retain the complete discretion to accept or reject any proposed
                              Transaction. The Company shall have no obligation to sell any Property. The
                              sale of any Property shall be in the Company’s sole discretion.
         B.         Marketing Services
                   Keen’s services may include those generally described below, as appropriate. Keen will:
                     1.       On request, review pertinent documents and will consult with Company’s
                              counsel, as appropriate;
                     2.       Coordinate with Company the development of due diligence materials, the
                              cost of which shall be Company’s sole responsibility;
                     3.       Develop, subject to Company's review and approval, a marketing plan and
                              implement each facet of the marketing plan;
                     4.       Communicate regularly         with      prospects    and   maintain   records   of
                              communications;
                     5.       Solicit offers for a Transaction;
                     6.       Assist Company in evaluating, structuring, negotiating and implementing the
                              terms and conditions of a proposed Transaction;
                     7.       Develop and implement, subject to Company’s review and approval, an
                              auction plan, including arranging auction logistics, assisting Company’s counsel
                              with auction bid procedures, assisting the Company to qualify bidders, and
                              running the auction at the offices of Underwood Murray or such other location
                              that may be designated by the Company;
                     8.       Communicate regularly with Company and its professional advisors in
                              connection with the status of its efforts; and
                     9.       Work with Company’s attorneys responsible for the implementation of the
                              proposed Transactions, reviewing documents, negotiating and assisting in
                              resolving problems which may arise.
              Case 8:21-bk-03854-MGW               Doc 7     Filed 07/23/21       Page 12 of 29
Parusa Investment / FICO Financial
Keen-Summit Capital Partners LLC
July 23, 2021
Page 3 of 14


III.     Compensation
         A.         Engagement Fee: n/a.
         B.         Monthly Fee. n/a.
         C.         Transaction Fee. As and when Company closes a Transaction, whether such
                    Transaction is completed individually or as part of a package or as part of a sale of all or
                    a portion of Company’s business or as part of a plan of reorganization, then Keen shall
                    have earned compensation per Transaction equal to four percent (4%) of “Gross
                    Proceeds” from the Transaction (the “Transaction Fee”) plus the reimbursement of its
                    reasonable out of pocket expenses, as set forth in Section IV below. If the buyer of the
                    Property is properly represented by a real estate broker, then Company shall pay an
                    additional one percent (1%), which fee shall be payable to the buyer’s broker.
         D.         Timing of Payment. All Transaction Fees and expense reimbursements shall be paid, in
                    full, off the top, from the Transaction proceeds or otherwise, simultaneously with the
                    closing or other consummation of each Transaction. Subject to any Order of the
                    Bankruptcy Court, the Company hereby authorizes and instructs any escrow agent or
                    counsel (without need for further authorization or permission) to pay Keen its fees
                    earned in strict compliance with the provisions of this Agreement, time being of the
                    essence, directly from the proceeds of the Transaction, in full, simultaneously with the
                    closing or other consummation of the Transaction. The rights provided by this
                    paragraph and the Order approving same (as applicable) shall be deemed to
                    supplement and not supersede other rights provided to Keen.
         E.         Survival: In the event Company and any third party should enter into an agreement
                    providing for a Transaction before the expiration of this Agreement and the closing
                    does not occur until after said expiration, then (notwithstanding whether during the
                    Survival term Company engages another advisor to close a Transaction), Keen shall be
                    entitled to a fee in accordance with the terms of this Agreement. If Company, after the
                    expiration of said period, arranges for a Transaction with a third party whom Keen
                    solicited or otherwise introduced to a Property or introduced to the Company or with
                    whom Keen dealt in connection with a Property or Company prior to said expiration,
                    and the contract signing or closing takes place within twelve (12) months after said
                    expiration, then (notwithstanding whether during the Survival term Company engages
                    another advisor to close a Transaction), Keen shall be entitled to a fee in accordance
                    with the terms of this Agreement.
IV.      Expenses
         A.         All reasonable out of pocket costs and expenses incurred by Keen in connection with
                    performing the services required by this Agreement, including but not limited to travel,
                    lodging, FedEx, UPS or other overnight carrier, postage, photocopying charges, and the
                    fees and reasonable expenses of counsel, etc., shall be borne by Company.
         B.         With regards to the marketing of a Property, Keen shall prepare a marketing plan and
                    budget not to exceed $25,000 per property. Following Company’s approval of the
                    budget, Company shall advance to Keen the budgeted amount and agrees to pay all
                    approved, reasonable, additional costs and expenses within five (5) business days of
              Case 8:21-bk-03854-MGW               Doc 7     Filed 07/23/21      Page 13 of 29
Parusa Investment / FICO Financial
Keen-Summit Capital Partners LLC
July 23, 2021
Page 4 of 14


                    the proper presentation of an invoice. Keen shall be under no obligation to incur
                    marketing expenses until such time as Keen receives funds from Company.
         C.         Keen shall not be responsible for any out-of-pocket due diligence costs and expenses, if
                    any, including but not limited to updating appraisals, title reports, surveys,
                    environmental reports, property condition assessments, etc.
V.       Company Responsibilities
         A.         Company warrants and represents that:
                     1.       it currently has good and marketable title to the Properties;
                     2.       that the Properties are not subject to a mortgage or deed of trust; and
                     3.       that it owns the Properties free and clear of any liens, claims or
                              encumbrances that might affect its ability to transfer good and marketable
                              title to a third party.
         B.         Upon the Effective Date, Company will deliver to Keen a list of all brokers, principals,
                    tenants or other prospects who have expressed an interest in using or acquiring a
                    Property along with all correspondence and other records that relate to any such
                    interest.
         C.         With respect to each Property, Company warrants and represents that it will
                    immediately inform Keen as to:
                     1.       any known or suspected risk of environmental hazard or contamination; and
                     2.       any known, existing or pending violation(s) of federal, state or local
                              environmental laws or regulations.
                     Company shall have the continuing obligation to assess the accuracy of the
                     representations contained herein and to advise Keen in writing as soon as it becomes
                     aware of any inaccuracy, inconsistency, incompleteness or change of circumstances
                     and to correct same. Additionally, if Company has ordered environmental reports or
                     studies, as soon as such become available, Company will immediately provide a true
                     and complete copy of such reports to Keen and Keen is hereby authorized to
                     disseminate such reports to prospects.
         D.         Company shall maintain the Property and shall furnish utilities and public liability
                    insurance as well as casualty/property insurance covering the Properties. Company
                    shall cause Keen to be covered as an Additional Insured under all policies of General
                    Liability insurance and any Umbrella insurance policies and to waive subrogation
                    against Keen for injury or damage insured under all such casualty and public liability
                    insurance.
         E.         Physical Conditions. Company acknowledges that Keen is not obligated to and has not
                    made an independent investigation of the physical conditions of the Properties,
                    including, but not limited to, the condition of any improvements on the Properties, or
                    of any environmental matters with respect thereto, or of hazardous substances
                    thereon, if any (collectively, the "Physical Conditions"). All documents and materials,
                    investigations, reports and information with respect to the Physical Conditions shall be
                    prepared by or for Company and shall be furnished to prospective purchasers on behalf
              Case 8:21-bk-03854-MGW               Doc 7     Filed 07/23/21       Page 14 of 29
Parusa Investment / FICO Financial
Keen-Summit Capital Partners LLC
July 23, 2021
Page 5 of 14


                    of Company, who (as between the Company and Keen) shall be solely responsible for
                    same. During the Covid-19 pandemic, Keen reserves the right, in its sole discretion, to
                    determine whether or not to travel to a Property.
         F.         Accurate & Complete Information:
                     1.       Company shall make available to Keen all information reasonably requested by
                              Keen for the purpose of enabling Keen to perform its obligations pursuant to
                              this Agreement. All information provided by Company shall be materially
                              accurate and complete at the time it is furnished and Company shall, as soon
                              as it becomes aware of any inaccuracy or incompleteness in any information
                              then or later provided to Keen, promptly advise Keen in writing of such
                              inaccuracy or incompleteness and correct the same. In performing its services
                              hereunder, Keen shall under all circumstances be entitled to rely upon and
                              assume, without independent verification, the accuracy and completeness of
                              all information that has been furnished to it by, or on behalf of, the Company
                              and shall have no obligation to verify the accuracy or completeness of any
                              such information and shall not be responsible for the inaccuracy or
                              incompleteness of any information provided to Keen.
                     2.       Company covenants that when Keen presents offering materials to Company
                              for review and approval, Company will promptly and diligently review same
                              for accuracy and completeness and will advise Keen, in writing, of any
                              corrections or modifications. Once Keen has revised such offering materials in
                              a manner consistent with Company’s recommendations, Company shall
                              promptly review and approve, in writing, such offering materials before Keen
                              disseminates same. Keen shall be under no obligation: (A) to disseminate
                              offering materials that it has reason to believe are inaccurate or are materially
                              misleading, and (B) to disseminate such offering materials until such time as
                              Keen receives Company’s written approval of same.
         G.         Within five (5) business days of a bankruptcy filing, Company shall file an application
                    with the Bankruptcy Court for, and will use its best efforts to obtain, an Order. With
                    respect to the application and Order:
                     1.       Company acknowledges that this Agreement in its entirety will be attached to
                              and made a part of Company’s application to the Bankruptcy Court and will be
                              referenced to in the Order.
                     2.       The application shall seek an Order authorizing the employment of Keen as of
                              the date of this Agreement, as professional persons pursuant to Section 327 of
                              the Code (with compensation subject to the standard of review of
                              Section 328(a) of the Code and not any other standard, including that provided
                              in Section 330 of the Code). The employment application and the Order shall
                              be provided to Keen sufficiently in advance of their filing, and must be
                              acceptable to Keen in its sole discretion. In the event that the Bankruptcy
                              Court does not enter an order acceptable to Keen, Keen shall have no further
                              obligations under the terms of this Agreement.
             Case 8:21-bk-03854-MGW                Doc 7     Filed 07/23/21      Page 15 of 29
Parusa Investment / FICO Financial
Keen-Summit Capital Partners LLC
July 23, 2021
Page 6 of 14


                     3.       Company agrees that an Order approving Keen’s retention incorporates by
                              reference this entire Agreement inclusive of the below provisions even if not
                              specifically mentioned in the Order. Company agrees that:
                              a)         none of the fees payable to Keen hereunder shall constitute a
                                         “bonus” under applicable law;
                              b)         Keen is exempt from the requirement to keep time records (unless
                                         Keen services are being billed by the hour);
                              c)         Keen is exempt from the necessity of filing a fee application;
                              d)         Keen’s fees and expenses shall be treated as administrative
                                         expense claims in the Company’s bankruptcy case;
                              e)         Keen’s fees and expenses shall be entitled to a carve-out for
                                         payment pursuant to Section 506(c) of the Bankruptcy Code;
                              f)         Consistent with Section 504(a) of the Bankruptcy Code, Keen may
                                         not share or agree to share any compensation or reimbursement
                                         with another person or any compensation or reimbursement
                                         received by another person under Section 502(b)(2) or 503(b)(4) of
                                         the Bankruptcy Code;
                              g)         The terms and conditions of this Agreement are “reasonable.” If
                                         the Order authorizing the employment of Keen is obtained,
                                         Company shall pay all fees and expenses as promptly as possible in
                                         accordance with the terms of this Agreement and the Order
                                         without the need for further application to or order of the
                                         Bankruptcy Court; and
                              h)         Bankruptcy Court has and shall retain core jurisdiction to hear and
                                         determine all matters arising from the implementation of this
                                         Agreement, and neither the Company nor Keen shall be required to
                                         seek authorization from any other jurisdiction with respect to the
                                         relief granted by the Order approving this Agreement.
                     4.       If Company obtains an order of the Bankruptcy Court authorizing financing or
                              cash collateral use and such order requires the submission of a budget by
                              Company delineating its post-petition expenditures, such budget shall
                              expressly include all amounts projected to be paid to Keen pursuant to the
                              terms of this Agreement. In addition, any stipulation or order for financing or
                              cash collateral use shall include all amounts to be paid to Keen pursuant to the
                              terms of this Agreement among any carve-out to be provided professionals in
                              the Company’s bankruptcy case.
                     5.       The terms of Section V.G are solely for the benefit and protection of Keen and
                              may be waived, in whole or in part, only by Keen.
VI.      Miscellaneous
              Case 8:21-bk-03854-MGW             Doc 7     Filed 07/23/21      Page 16 of 29
Parusa Investment / FICO Financial
Keen-Summit Capital Partners LLC
July 23, 2021
Page 7 of 14


         A.         Terms & Conditions. The terms and conditions set forth on Schedule B attached hereto
                    are incorporated by reference. The provisions of this section of the Agreement shall
                    survive the termination of this Agreement.
         B.         Notice. Any correspondence or required notice shall be addressed as follows and shall
                    be sent by UPS, FedEx, or similar overnight delivery service with proof of delivery, be
                    supplemented by email, and shall be effective as of the date of actual receipt of the
                    overnight delivery service. Such notice shall be addressed as follows:

                    If to Keen, to:          Keen-Summit Capital Partners LLC
                                             500 West 111 St., #6C
                                             New York, NY 10025
                                             ATTN: Harold Bordwin
                                             Telephone: (646) 381-9201
                                             Email: hbordwin@Keen-Summit.com

                    With a copy to:          Keen-Summit Capital Partners LLC
                                             1 Huntington Quadrangle, Suite 2C04
                                             Melville, NY 11747
                                             ATTN: Matt Bordwin
                                             Telephone: (646) 381-9202
                                             Email: mbordwin@keen-summit.com

                    If to Company:           Parusa Investment Corp. and FICO Financial Corp.
                                             500 Knights Run Ave., #914
                                             Tampa, FL 33602
                                             ATTN: Christophe Rothpletz
                                             Telephone: 561-818-1926
                                             Email: crothpletz@gmail.com
             Case 8:21-bk-03854-MGW        Doc 7    Filed 07/23/21      Page 17 of 29
Parusa Investment / FICO Financial
Keen-Summit Capital Partners LLC
July 23, 2021
Page 8 of 14


                    With a copy to:    Underwood Murray PA
                                       100 N Tampa Street, Suite 2325
                                       Tampa, FL 33602
                                       ATTN: Megan Murray, Esq. and Scott Underwood, Esq.
                                       Telephone: 813-540-8401
                                       Email: mmurray@underwoodmurray.com and
                                       sunderwood@underwoodmurray.com



If the foregoing correctly sets forth the agreement between the Company and Keen, please sign and
return the enclosed copy of this Agreement, whereupon it shall become our binding agreement.


AGREED & ACCEPTED                                AGREED & ACCEPTED
This 23rd day of July, 2021                      This ___ day of July, 2021

KEEN-SUMMIT CAPITAL PARTNERS LLC                 PARUSA INVESTMENT CORP.



                                                 By: ______________________________
                                                 Christophe Rothpletz
By:
                                                 Title: President
Matthew Bordwin
as Managing Director


                                                 AGREED & ACCEPTED
                                                 This ___ day of July, 2021

                                                 FICO FINANCIAL CORP.

                                                 By: ______________________________
                                                 Christophe Rothpletz
                                                 Title: President
             Case 8:21-bk-03854-MGW    Doc 7   Filed 07/23/21   Page 18 of 29
Parusa Investment / FICO Financial
Keen-Summit Capital Partners LLC
July 23, 2021
Page 9 of 14


                                      SCHEDULE A

                                       Properties

801 State Highway 161, Grand Prairie, TX 75051 and adjacent 2.0573 acre vacant lot

5850 W. Cypress Street, Tampa, Florida 33607

3300 Highlands Parkway, Smyrna, Georgia 30082
              Case 8:21-bk-03854-MGW             Doc 7     Filed 07/23/21      Page 19 of 29
Parusa Investment / FICO Financial
Keen-Summit Capital Partners LLC
July 23, 2021
Page 10 of 14


                                                SCHEDULE B


                                           TERMS & CONDITIONS

I.       Term of Agreement
         A.         Subject to the approval of the Bankruptcy Court, the term of Keen’s retention is from
                    the effective date of the Application through the closing of all Transactions
                    contemplated by this Retention Agreement or for a period of twelve (12) months
                    following the Effective Date, whichever comes first, which term can be extended
                    pursuant to the same terms and conditions and by the mutual consent of the parties
                    without the need for further application to the Bankruptcy Court. Upon the filing of a
                    bankruptcy petition, this Agreement shall be binding upon the Company only upon
                    approval of the Bankruptcy Court. In the event this Agreement is not so approved for
                    any reason, then this Agreement shall be deemed to be terminated and Keen shall have
                    an allowed quantum meruit claim for its services. The provisions of this section of the
                    Agreement shall survive the termination of this Agreement.
II.      Announcement.       Keen may, at its option and expense, place announcements and
         advertisements or otherwise publicize Keen’s role (which may include the reproduction of the
         Company’s logo and a hyperlink to the Company’s web site) on Keen’s internet web site and in
         such newspapers and periodicals and in its marketing materials as it may choose stating that
         Keen has acted as advisor to the Company with respect to the Transactions.
III.     Authority. The parties hereto warrant and represent that this Agreement has been approved by
         all requisite corporate action and that the party executing this Agreement has full power and
         authority to do so.
IV.      Construction
         A.         Headings in this Agreement are for convenience only and shall not be used to interpret
                    or construe its provisions.
         B.         This Agreement shall be construed fairly as to all parties and there shall be no
                    presumption against the party who drafted this Agreement in the interpretation of this
                    Agreement. By executing or otherwise accepting this Agreement, Company and Keen
                    acknowledge and represent that they are represented by and have consulted with legal
                    counsel with respect to the terms and conditions contained herein.
V.       Counterparts. This Agreement may be executed in two or more counterparts, and by the
         different parties hereto in separate counterparts, each of which when executed shall be deemed
         to be an original, but all of which taken together shall constitute one and the same agreement.
         Facsimile and electronic transmission (including the email delivery of documents in Adobe PDF
         format) of any signed original counterpart or retransmission of any signed facsimile transmission
         shall be deemed the same as the delivery of the original.
VI.      Dispute Resolution.
         A.         Choice of Law; Jury Trial. This Agreement shall be governed by, and construed in
                    accordance with, the laws of the State of New York, without regard to any principles of
                    conflict of laws. To the extent permitted by law, the parties to this Agreement waive
              Case 8:21-bk-03854-MGW               Doc 7     Filed 07/23/21      Page 20 of 29
Parusa Investment / FICO Financial
Keen-Summit Capital Partners LLC
July 23, 2021
Page 11 of 14


                    any right to trial by jury in any action, proceeding or counterclaim (whether based upon
                    contract, tort or otherwise) related to or arising out of the engagement of Keen
                    pursuant to, or the performance by Keen of the services contemplated by, this
                    Agreement.
         B.         Attorneys’ Fees. If any party to this Agreement brings an action directly or indirectly
                    based upon this Agreement or the matters contemplated hereby against any other
                    party, the prevailing party shall be entitled to recover from the non-prevailing party, in
                    addition to any other appropriate amounts, its reasonable costs and expenses in
                    connection with such proceeding, including, but not limited to, reasonable attorneys’
                    fees and arbitration and/or court costs.
         C.         Jurisdiction
                     1.       Arbitration. Any controversy or claim arising out of or related or pertaining to
                              this Agreement or the services of Keen, shall be determined by arbitration
                              upon the initiation of either party, and shall be settled and conclusively
                              resolved by a single, mutually-acceptable arbitrator who shall be experienced
                              in the sale of real property. The cost of such arbitrator shall be borne equally
                              by the parties. The arbitration shall be conducted under the auspices of, and
                              subject to the rules of, the American Arbitration Association under its
                              Arbitration Rules for the Real Estate Industry. If the parties are unable to
                              agree upon an arbitrator, the arbitrator shall be selected in accordance with
                              AAA rules. The arbitration shall be conducted in New York, New York, and the
                              written decision of the arbitrator shall be final and binding on the parties and
                              enforceable in any court of competent jurisdiction. If the dispute or
                              controversy between the parties concerns the determination or calculation of
                              fees payable to Keen hereunder, Keen and the Company agree that the
                              amounts in dispute shall be placed in a third party escrow account pending the
                              outcome of the arbitration (with any amounts not in dispute being paid to
                              Keen pursuant to the terms of this Agreement). The provisions of this section
                              of the Agreement shall survive the termination of this Agreement.
                     2.       Bankruptcy Court. Upon the filing of a bankruptcy petition, the Bankruptcy
                              Court has and shall retain exclusive jurisdiction to hear and determine all
                              matters arising from the implementation or execution of this Agreement. Any
                              and all issues, disputes, claims or causes of action which relate or pertain to,
                              or result or arise from, this Agreement or Keen’s services hereunder, shall be
                              settled by the Bankruptcy Court. The Bankruptcy Court shall be limited to
                              awarding compensatory damages and the parties hereto hereby waive their
                              right to seek punitive, consequential, exemplary or similar types of special
                              damages.
         D.         Survival. The provisions of this section of the Agreement shall survive the termination
                    of this Agreement.
VII.     Electronic Communications. The parties hereto may communicate with each other by electronic
         mail or otherwise transmit documents in electronic form during the course of this engagement.
         The parties hereto each accept the inherent risks of these forms of communication (including
              Case 8:21-bk-03854-MGW              Doc 7     Filed 07/23/21      Page 21 of 29
Parusa Investment / FICO Financial
Keen-Summit Capital Partners LLC
July 23, 2021
Page 12 of 14


         the security risks of interception of or unauthorized access to such communications, the risks of
         corruption of such communications and the risks of viruses or other harmful devices).
VIII.    Entire Agreement. This Agreement contains the entire agreement between the parties hereto,
         and no representations, inducements, promises or agreements, oral or otherwise, entered into
         prior to the execution of this Agreement will alter the covenants, agreements and undertakings
         herein set forth. This Agreement shall not be modified in any manner, except by an instrument
         in writing executed by the parties.
IX.      Force Majeure. Keen shall have no obligation to travel or engage in in-person meetings if, in the
         exercise of Keen’s judgement, to do so would create an unacceptable risk of Covid-19 infection.
         Keen shall have no liability for delays, failure in performance, or damages due to acts or
         omissions of civil or military authorities, acts or omissions of communications carriers, acts of
         god, civil disturbances, epidemics, explosion, fire, fuel or energy shortages, lightning,
         pandemics, power surges or failures, strikes or labor disputes, telecommunications failure, war,
         water, or other causes beyond Keen’s control whether or not similar to the foregoing.
X.       Good Faith. The parties hereto shall deal with each other fairly and in good faith so as to allow
         each party to perform its duties and earn the benefits of this Agreement and shall not interfere,
         prevent or prohibit the other, in any manner, prior to or during the term of this Agreement from
         carrying out its duties and obligations under the Agreement.
XI.      Indemnification.
         A.         The Company shall defend, indemnify and hold harmless Keen and its affiliates, and its
                    respective directors, officers, employees, agents, representatives and controlling
                    persons (Keen and each such entity or person being an “Indemnified Party”) from and
                    against any and all losses, claims, damages, expenses and liabilities (including but not
                    limited to counsel fees and disbursements in connection with the investigation of,
                    preparation for, or defense of any pending or threatened claim) (collectively, “Losses”),
                    as incurred, to which such Indemnified Party may become subject, related to or arising
                    out of activities performed by or on behalf of an Indemnified Party pursuant to this
                    Agreement, any transactions contemplated hereby, the Indemnified Party’s role in
                    connection therewith, the Physical Conditions of the Property or Properties, and/or
                    Company’s title to the Property or Properties and/or the marketability of such title. The
                    Company shall have no obligation to indemnify and hold harmless an Indemnified Party
                    for any Losses found in a final judgment by a Court of competent jurisdiction to have
                    resulted primarily from actions taken or omitted to be taken by the Indemnified Party
                    in bad faith or from the Indemnified Party’s gross negligence or willful misconduct in
                    performing the services described.
         B.         Bankruptcy Protocol: Upon Company’s filing of a bankruptcy petition, notwithstanding
                    anything to the contrary:
                     1.       All requests of Keen for payment of indemnity pursuant to the Engagement
                              Letter shall be made by means of an application (interim or final as the case
                              may be) and shall be subject to review by the Court to ensure that payment of
                              such indemnity conforms to the terms of the Engagement Letter and is
                              reasonable based on the circumstances of the litigation or settlement in
                              respect of which indemnity is sought, provided, however, that in no event
              Case 8:21-bk-03854-MGW               Doc 7     Filed 07/23/21       Page 22 of 29
Parusa Investment / FICO Financial
Keen-Summit Capital Partners LLC
July 23, 2021
Page 13 of 14


                              shall Keen be indemnified in the case of its own bad-faith, self-dealing, breach
                              of fiduciary duty (if any), gross negligence or willful misconduct;
                     2.       In no event shall Keen be indemnified if the Company or a representative of
                              the estate, asserts a claim for, and a court determines by final order that such
                              claim arose out of, Keen’s own bad-faith, self-dealing, breach of fiduciary duty
                              (if any), gross negligence or willful misconduct;
                     3.       In the event that Keen seeks reimbursement for attorneys’ fees from the
                              Company pursuant to the indemnity provisions in the Engagement Letter, the
                              invoices and supporting time records from such attorneys shall be included in
                              Keen’s own applications for approval of indemnity payments (both interim and
                              final) and such invoices and time records shall be subject to the United States
                              Trustee’s guidelines for compensation and reimbursement of expenses and
                              the approval of the Bankruptcy Court under the standards of Sections 330 and
                              331 of the Bankruptcy code without regard to whether such attorney has been
                              retained under Section 327 of the Bankruptcy Code and without regard to
                              whether such attorney’s services satisfy Section 330(a)(3)(C) of the Bankruptcy
                              Code.
         C.        The Company also agrees that Keen, its affiliates, and their respective directors, officers,
                   employees, agents, representatives and controlling persons shall not be liable (whether
                   directly or indirectly, in contract or tort or otherwise) to the Company or its security
                   holders or creditors, for any matter, cause or thing related to or arising out of the
                   engagement of Keen pursuant to, or the performance by Keen of the services
                   contemplated by, this Agreement, except to the extent that Keen is found in a final
                   judgment by a Court of competent jurisdiction to have acted or failed to act in bad faith
                   or with gross negligence or willful misconduct in performing the services described in
                   this Agreement.
         D.        The provisions of this Section XI shall be in addition to any liability that the Company
                   may otherwise have and shall be binding upon and inure to the benefit of any
                   successors, assigns, heirs, and personal representatives of the Company. These
                   provisions shall be governed by the law of the State of New York, without regard to its
                   conflict of law principles, and shall be operative in full force and effect regardless of any
                   termination or expiration of this Agreement.
XII.     Multiple Clients. From time to time, Keen, or one of its related entities, may and shall have the
         right to advise or provide services to several industry participants, some of which may be
         competitors of the Company. The Company, its directors and shareholders, waive any right to
         commence any action, suit or proceeding or make any demand, complaint or claim against
         Keen, its subsidiaries or affiliates, or their partners, directors, officers or other personnel, that
         arises out of Keen’s, or one of its related entities’, right to advise or provide services to industry
         competitors of the Company.
XIII.    No Time Records. The services to be provided by Keen pursuant to this Agreement are
         transactional in nature and except with respect to hourly fees, for which Keen will maintain
         contemporaneous time records in half-hour increments and not on a project category basis,
         Keen will not be billing Company by the hour nor keeping a record of its time spent on behalf of
         Company.
              Case 8:21-bk-03854-MGW              Doc 7     Filed 07/23/21      Page 23 of 29
Parusa Investment / FICO Financial
Keen-Summit Capital Partners LLC
July 23, 2021
Page 14 of 14


XIV.     Relationship.
         A.         Keen’s role shall be as the Company’s agent and Keen hereby acknowledges its
                    fiduciary responsibilities to Company. Nevertheless, Company shall remain fully
                    responsible for all decisions and matters as to which Keen’s advice is sought. Keen is
                    assuming no management responsibilities. Company acknowledges and agrees that its
                    engagement of Keen hereunder does not and is not intended to confer rights upon any
                    person not a party hereto, including but not limited to any security holders or creditors
                    of Company’s bankruptcy estate.
         B.         Keen’s duties hereunder run solely to the Company. All advice, written or oral,
                    provided by Keen to the Company pursuant to this Agreement is intended solely for the
                    use and benefit of the Company, which agrees that such advice may not be disclosed
                    publicly or made available to third parties without the prior written consent of Keen.
                    Keen may condition the granting of such prior written consent upon obtaining a non-
                    reliance letter and release from any such third parties.
         C.         The provisions of this section of the Agreement shall survive the termination of this
                    Agreement.
XV.      Successors and Assigns/Change of Control. Upon the commencement of this Agreement, it
         shall be binding upon and shall inure to the benefit of the parties hereto, their successors and
         assigns. The Company’s obligations hereunder shall survive any change in control or ownership
         of the Company. In the event the proceeding is converted from the Chapter 11 to Chapter 7,
         this Agreement shall remain in full force and effect. The provisions of this section of the
         Agreement shall survive the termination of this Agreement.
Case 8:21-bk-03854-MGW   Doc 7   Filed 07/23/21   Page 24 of 29




                   EXHIBIT B
             Case 8:21-bk-03854-MGW           Doc 7     Filed 07/23/21       Page 25 of 29




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                                  www.flmb.uscourts.gov

In re                                                           Chapter 11

FICO FINANCIAL CORPORATION                                      Case No. 8:21-bk-03853

PARUSA INVESTMENT CORPORATION                                   Case No. 8:21-bk-03854

                  Debtors                                       Joint Administration Pending
_________________________________________/

              DECLARATION OF MATTHEW BORDWIN IN
           SUPPORT OF DEBTORS’ APPLICATION TO EMPLOY
  KEEN SUMMIT CAPITAL PARTNERS, LLC AS REAL ESTATE BROKER AND
AUTHORIZE USE OF PROPERTY OF THE ESTATE OUTSIDE ORDINARY COURSE

        1.      My name is Matthew Bordwin and I am the Principal and Managing Director of

Keen Summit Capital Partners, LLC (“Applicant” or “Keen”).

        2.      I am familiar with the matters set forth herein and make this Declaration of

Matthew Bordwin as Real Estate Broker (the “Declaration”) in support of Application to Employ

Keen Summit Capital Partners, LLC as Real Estate Broker and Authorize Use of Property of the

Estate Outside the Ordinary Course (the “Application”).

        3.      I have been employed by Keen since its formation on January 1, 2015, and by one

or another of its predecessor firms since 1996, 25 years ago. Keen is the successor entity to Keen

Realty Consultants Inc., a workout and advisory business that was founded by my father in 1982,

39 years ago.

        4.      Keen has extensive expertise in providing real estate and lease transaction services

(i.e., lease renegotiations and lease restructuring services, accelerated sales of real estate and leases

via real estate brokerage, auction and/or M&A processes), and corporate finance and strategic

advisory services (i.e., distressed sell-side M&A services and capital raises). With a particular
                Case 8:21-bk-03854-MGW                Doc 7      Filed 07/23/21         Page 26 of 29




expertise in workouts and restructurings, Keen represents, among others, businesses in and out of

chapter 11 as well as chapter 7 trustees, shareholders, lenders, property owners, retail and

commercial tenants, investors, developers, creditors and other stakeholders across numerous

industries.

           5.       In connection with these chapter 11 cases, the Debtors have requested Court

authorization to retain Keen as its real estate broker to market and sell some or all of the Debtors’

Properties (as defined in the Application). In this capacity, the professional services that Keen will

provide to the Debtors will be focused on marketing the Debtors’ real properties in Texas, Florida

and Georgia as set forth in the Retention Agreement, attached to the Application as Exhibit A. 1

           6.       Keen is willing to act on behalf of the Debtors and to subject itself to the jurisdiction

and supervision of the Court. Additionally, Keen will coordinate with the other retained

professionals in these bankruptcy cases to eliminate unnecessary duplication or overlap of work.

           7.       As set forth more fully in the Retention Agreement, and subject in its entirety to the

terms set forth therein, Keen has agreed to accept compensation (subject to § 328(a) review) and

expense reimbursement (subject to § 330 review) as follows:

                    •        Reimbursement of up to $25,000 per Property for marketing related
                             expenses, to be paid up front, as authorized by Court order
                             authorizing the retention of Keen.

                    plus the following, subject to further Court review and approval:

                    •        Four percent (4%) of Gross Proceeds from the Transaction; If the
                             buyer of a Property is properly represented by a real estate broker,
                             then Company shall pay an additional one percent (1%), which fee
                             shall be payable to the buyer’s broker.

                    •        Any other out reasonable out of pocket costs and expenses
                             associated with its retention.



1
    All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.


                                                            2
             Case 8:21-bk-03854-MGW           Doc 7    Filed 07/23/21     Page 27 of 29




       8.       The above-referenced compensation and reimbursement provisions have been

agreed upon by the parties in anticipation that a substantial commitment of professional time and

effort will be required of Keen, which may foreclose other opportunities for Keen and that the

actual time and commitment required of Keen may vary substantially from week to week or month

to month, creating “peak load” issues.

       9.       In connection with the preparation of this Declaration, Keen conducted a review of

its contacts with the Debtors that were made reasonably known to Keen. Keen does not have a

formal conflict check database. As a principal of Keen and its predecessor business, I am aware of

Keen’s business contacts and connections. I personally reviewed the Debtors’ proposed schedules

and, based upon my personal knowledge noted herein regarding Keen’s and its predecessor’s

contacts and connection, there are no persons or entities listed with whom, to the best of my

knowledge, we have some connection.

       10.      To the best of my knowledge, information and belief, neither I nor Keen has had or

presently have any connection with creditors of the Debtors’ estates, their respective attorneys and

accountants, the United States Trustee, any person employed by the United States Trustee, or any

other interested party in these bankruptcy cases except as set forth below:

                a.        Debtors’ counsel (both Scott Underwood and Megan Murray) and David

                          Levy served, or currently serve, on the same American Bankruptcy Institute

                          Real Estate Committee.

       11.      In the ordinary course of business, Keen has or may reasonably expect to have in

the future, professional relationships with the professional law firms, accounting firms, or other

professional firms or other parties in this case. All of those relationships are or are expected to be

unrelated to this case.




                                                   3
              Case 8:21-bk-03854-MGW            Doc 7   Filed 07/23/21    Page 28 of 29




        12.      Keen is a subsidiary of Summit Capital Management LLC (“Summit”). Summit is

primarily in the business of buying debt from secured creditors in arms-length transactions. This

affidavit of disinterestedness is not on behalf of Summit. Further, Summit does not have a formal

conflicts data base. However, the Debtors’ draft schedules were provided to the founder and Chief

Executive Officer, Chief Operating Officer, and General Counsel of Summit. After due inquiry by

these officers of Summit, who have intimate knowledge of and involvement in the business of

Summit, they provided to me the following disclosures: Summit has no connections with Debtors

other than with Bank of America, Cadence Bank and BB&T, which business dealings were wholly

unrelated to these Debtors and these bankruptcy proceedings.

        13.      There are no other entities in the Keen corporate structure.

        14.      These procedures are the normal process for Keen and Summit to review their

records for contacts and connections.

        15.      Except for the proposed employment by the Debtor, neither I nor Keen has or will

represent any other entity in connection with this case, and neither I nor Keen will accept any fee

from any other party or parties in this case.

        16.      As of the filing of the Application, Keen has no outstanding claims against the

Debtors for work performed prior to the filing of the petition and had no claim against the Debtors

as of the filing of the petition.

        17.      Keen represents no adverse interest to the Debtors, and both Keen and I are

“disinterested persons” as that term is defined under 11 U.S.C. § 101(14) and as required for

retention as broker to the Debtors by 11 U.S.C. § 327 and Bankruptcy Rule 2014.




                                                   4
              Case 8:21-bk-03854-MGW          Doc 7     Filed 07/23/21     Page 29 of 29




        18.      Except as disclosed in the Application, neither I, nor Keen, have any agreement

with any other entity to share with such entity any compensation received by Keen in connection

with this chapter 11 case.

        19.      The factual statements set forth herein are made based on personal review by me of

the list of creditors of the Debtors, and a search of Keen’s client list, neither of which revealed any

conflicts.

        20.      If I discover any information that is contrary or pertinent to statements made herein,

I will promptly disclose such information to this Court by filing and serving a supplemental

affidavit on all parties who have filed a notice of appearance in this case.

        Pursuant to 28 U.S.C. §1746, I certify under penalty of perjury that the foregoing is

true and correct.

Dated: July 23, 2021                                    By:    /s/ Matthew Bordwin
                                                               Matthew Bordwin
                                                               Principal and Managing Director
                                                               Keen-Summit Capital Partners LLC
                                                               1 Huntington Quadrangle, Suite 2C04
                                                               Melville, NY 11747
                                                               Telephone: (646) 381-9202




                                                   5
